DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/4/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim objected to because of the following informalities:  Claim 15 is missing. It goes from claim 1-14 and them jumps to claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4, 8-11, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being Avlani et al (US Pub. 2020/0134695) (Eff filing date of 6/22/2018) (Hereinafter Avlani).

As to claims 1, 10, and 17, Avlani teaches a computer-implemented method, the method being executed by one or more processors and comprising: 
collecting data for interactions performed by users through a portal page, the data comprising a plurality of sequences of interactions performed by a user on representations of products displayed in the portal page (see abstract, The system may collect in-store consumer behavior event metadata from a plurality of consumer electronic devices); 
inputting the plurality of sequences of interactions to train a neural network on temporal dependencies between interactions within a sequence from the plurality of sequences (see p. 119 and 142, “the machine learning algorithm 322, may use a Recurrent Neural Network (RNN) model, trained on the aggregated event metadata 402 and may identify that a particular product suggestion is purchased more frequently by consumers”); 
processing the plurality of sequences by the neural network through a plurality of learning layers to generate a model for product identification (see p. 20, 73, and 76, “the data model 201 may comprise user's data 312 representing the various consumers using the system 200 (for example demographic data, personal information, personal preferences, relationships with friends, family, metadata submitted by users and the like).”); and 
upon receiving an interaction by a first user at the portal page in relation to a product from the products and based on the model, identifying a first product from the products to be displayed in the portal page for the first user (see p. 71, “the consumer electronic device 213 may display a shopping list graphical user interface 304”, 68, 82-83, and 130-131, a product suggestion) .

as to claims 2 and 11, Avlani teaches wherein identifying the first product from the products to be displayed in the portal page comprises: 
providing the interaction from the first user for performing machine learning prediction according to the model as provided by the neural network, the interaction comprising a sequence of actions performed in relation to one or more products from the products displayed in the portal page (see p. 20 and 142, “The data may not only be associated to the purchase behavior but also the pre-purchase behavior, such as when and where the items were added to the list and also the past history of the user for such updates and claims, the data verification controller 313 can identify anomalies and irregular behavior.”); and 
evaluating the sequence of actions corresponding to the interaction from the first user based on the model to determine the first product (see p. 49 and 102, “Important event locations can be determined by AI models trained to recognize the most optimal locations (to notify, suggest, incentivize etc.). The models take into consideration not only the current users’ locations but could also consider the other locations and attributes of other users in the network at the time.”).


As to claim 4, Avlani teaches wherein interactions within a sequence from the plurality of sequences correspond to a single user from the users (see p. 143, a user from user’s purchase).


As to claim 8, Avlani teaches wherein the neural network comprises a filtering layer that removes input provided for training the neural network according to a configured reduction factor (see p. 123, “In embodiments, the trained artificial intelligence analytics engine 413 may take the form of an artificial neural network and therefore the trained data 422 may represent the optimized weightings for each node of the neural network.”).

As to claims 9, 16, and 20, Avlani teaches The method further comprising: in response to receiving the interaction by the first user through the portal page, displaying the first product as part of content dynamically presented in the portal page (see p. 20, “the in-store consumer behavior event metadata at least partially derived from a shopping list GUI displayed by a display device of each of the consumer electronic devices,” and p. 86).

Allowable Subject Matter
Claims 3, 5-7, 12-14, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164                                                                                                                                                                                            
6